Citation Nr: 0003375	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  93-18 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel 
syndrome.

2.  Entitlement to an increased rating of more than 10 
percent for cervical strain, prior to January 21, 1992.

3.  Entitlement to an increased rating of more than 10 
percent for lumbosacral strain, prior to January 21, 1992.


REPRESENTATION

Appellant represented by:	Timothy L. Salvatore, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1976.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 determination by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted increased 
ratings of 10 percent each for lumbosacral and cervical 
strains, effective from the date of the claim, April 1, 1991.  
A notice of disagreement was received in January 1992. A 
statement of the case as to the increased ratings issues for 
lumbosacral strain and cervical strain was issued to the 
veteran in September 1992.  In October 1992, the veteran 
filed a substantive appeal with respect to these claims.

Also, in September 1992, the RO denied entitlement to service 
connection for cervical radiculopathy.  In October 1992, the 
veteran filed a notice of disagreement as to the denial of 
service connection for cervical radiculopathy.  A 
supplemental statement of the case was issued in December 
1992, which addressed this issue, along with the increased 
rating issues.  A substantive appeal was received in July 
1993.

This matter also came before the Board from a September 1992 
the RO determination that new and material evidence had not 
been submitted to reopen the claim for service connection for 
left carpal tunnel syndrome.  A notice of disagreement was 
received in October 1992.  A statement of the case was issued 
in December 1992.  A substantive appeal was received in July 
1993.

In August 1993, the veteran testified at a hearing before a 
member of the Board, sitting at the RO.  In August 1995, the 
Board determined that new and material evidence had been 
submitted sufficient to reopen the claim for service 
connection for left carpal tunnel syndrome and remanded this 
case for further development.  In addition, the Board 
remanded for further development the issues of service 
connection for cervical radiculopathy and lumbar 
radiculopathy, the latter found to be "inextricably 
intertwined" with the claim for increased rating for 
lumbosacral strain.  

Following the requested development, in a February 1997 
determination, the RO denied service connection for left 
carpal tunnel syndrome on the merits.  The RO granted service 
connection for cervical radiculopathy and rated that 
disability in conjunction with the already service-connected 
cervical strain.  The recharacterized disability, cervical 
strain with cervical radiculopathy and degenerative changes, 
was rated as 20 percent disabling, effective from January 21, 
1992.  The RO also granted service connection for lumbar 
radiculopathy and rated that disability in conjunction with 
the already service-connected lumbosacral strain.  The RO, 
after recharacterizing the disability, lumbar strain with 
extensive degenerative changes at L5-S1, rated that 
disability as 40 percent disabling, effective from January 
21, 1992.

The Board, in a June 1998 decision, denied, among other 
things, the claims for entitlement to service connection for 
left carpal tunnel syndrome, entitlement to an disability 
evaluation higher than 10 percent for the cervical strain 
prior to January 21, 1992, and entitlement to an disability 
evaluation higher than 10 percent for the lumbosacral strain 
prior to January 21, 1992.  Thereafter, the veteran appealed 
these matters to the United States Court of Appeals for 
Veterans Claims (hereinafter the Court).

In June 1999, while the case was pending, the veteran's 
attorney and VA's Office of General Counsel filed a joint 
motion (Motion) requesting that the Court vacate the Board's 
June 1998 decision with respect to the three issues noted 
above.  Further, the Motion requested that the case be 
remanded to the Board for further evidentiary development and 
readjudication.  In July 1999, the Court granted the Motion, 
vacated the Board's June 1998 decision with respect to these 
three issues (the appeal with respect to two other issues, 
not noted above, was dismissed) and remanded the case to the 
Board for compliance with directives that were specified by 
the Court.  These matters will be addressed below.

In April 1999 the veteran claimed that his service-connected 
low back and neck disorders had increased in severity; he 
also requested consideration of a total rating due to 
individual unemployability.  These matters have not been 
developed for appellate review and will not addressed herein.  
They are referred to the attention of the RO for appropriate 
action.  


REMAND

It appears that during the course of appellate review, the 
veteran changed his mailing address to Texas; previously he 
resided in Louisiana.  The RO should determine whether 
jurisdiction of the veteran's case should be transferred to 
another RO and take appropriate steps to effectuate such 
transfer, if necessary.  

The Joint Motion, a copy of which has been placed in the 
claims folder and which was granted by the Court, directed 
the Board to further explore the etiology of the veteran's 
left carpal tunnel syndrome.  It was noted that the examiner 
who conducted the October 1996 VA examination indicated that 
such disability was "of unknown etiology" and not related 
to his service-connected spine disorders.  However, the 
Board, in its decision on appeal, stated that that examiner 
opined that there was "no relationship" between the left 
carpal tunnel syndrome and service, which statement was not 
based on medical opinion.  It was directed that the examiner 
who conducted the October 1996 examination clarify whether 
the left carpal tunnel syndrome had its onset during the 
veteran's active service.  In the event the October 1996 
examiner was not available, another examination should be 
scheduled to obtain the necessary opinion.  Such directive 
requires further action by the RO.  

In December 1999, the Director of Administrative Service of 
the Board sent a letter to the veteran advising him that the 
Board member who conducted the August 1993 hearing is no 
longer employed with the Board.  The veteran was advised of 
his right to have another Board hearing, and in a letter 
dated December 23, 1999, his attorney  requested the 
scheduling of an electronic hearing before a member of the 
Board pursuant to 38 C.F.R. § 20.700 (e) (1999).  As such, 
this matter is remanded to the RO for the scheduling of such 
a hearing.  

In view of the above, this matter is REMANDED to the RO for 
the following action:


1.  The RO should take the appropriate 
steps to determine whether the claims 
folder should be transferred to another 
RO in light of the veteran's apparent 
relocation to Texas.  

2.  The RO should refer the claims 
folder, along with a copy of the Joint 
Motion, to the appropriate VA medical 
facility where the October 1996 
examination was conducted, so that the 
physician who examined the veteran at 
that time can again review the records 
and offer an opinion as to whether the 
veteran's left carpal tunnel syndrome had 
its onset during his military service.  
In the event that physician is no longer 
available, the requested opinion should 
be obtained from another physician of 
equal qualifications after he or she has 
had the opportunity to thoroughly review 
the veteran's claims folder.  

3.  Thereafter, the appropriate RO should 
schedule the veteran for an electronic 
hearing before a member of the Board 
pursuant to 38 C.F.R. § 20.700 (e) 
(1999).    


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


